Citation Nr: 1517448	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  11-05 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder, to include left knee chondromalacia, including on a secondary basis.

3.  Entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, including on a secondary basis.

4.  Entitlement to automobile and adaptive equipment or adaptive equipment only.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  

The Veteran requested a hearing before the Board on his February 2011 substantive appeal.  Although he appeared at a hearing before the Board in November 2014, the transcript from that hearing is not available due to equipment malfunction during the hearing.  The Veteran was afforded another opportunity to present testimony before the Board; however, in December 2014, he declined to appear for another hearing.  


FINDINGS OF FACT

1.  A February 1983 rating decision denied entitlement to service connection for a left knee disorder, and the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.

2.  An August 2004 rating decision reopened the claim for entitlement to service connection for a left knee disorder, but denied the claim on the merits.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.

3.  A June 2008 rating decision denied reopening the Veteran's claim of entitlement to service connection for a left knee disorder.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.

4.  Evidence received since the June 2008 rating decision is new, relates to an unestablished fact necessary to establish the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder.

5.  The competent and probative evidence of record is in equipoise as to whether the Veteran's chondromalacia of the left knee was caused or aggravated by his service-connected right knee disability.

6.  The competent and probative evidence of record is in equipoise as to whether the Veteran's degenerative disc disease of the lumbar spine was caused or aggravated by his service-connected right knee disability.

7.  The probative evidence of record does not relate the Veteran's bilateral hand disorder to his military service or to a disease or injury of service origin.

8.  The competent medical evidence of record does not demonstrate that the Veteran has the physical loss or loss of use of any extremity, or blindness or permanent impairment of vision in both eyes to the specified degree.


CONCLUSIONS OF LAW

1.  The February 1983, August 2004, and June 2008 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received to reopen the claim of entitlement to service connection for a left knee disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a left knee disorder, diagnosed as chondromalacia of the left knee, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a low back disorder, diagnosed as degenerative disc disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

5.  The criteria for establishing service connection for a bilateral hand disorder, including on a secondary basis, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

6.  The criteria for entitlement to an automobile and adaptive equipment or adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.808, 4.45, 4.63 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify claimants of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014).  As the Board is reopening the Veteran's claim for entitlement to service connection for a left knee disability and granting the claims for entitlement to service connection for a left knee disability and a low back disability herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a left knee disability and entitlement to service connection for a left knee disability and a low back disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With regard to the Veteran's claims for entitlement to service connection for a bilateral hand disability and entitlement to automobile and adaptive equipment or adaptive equipment only, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  March 2010 and September 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A VA examination was conducted in June 2010, and the Board finds that it is adequate in this case, as the examiner provided a clear opinion based upon review of the claims file, the Veteran's lay statements, and the evidence in the claims file.  An additional VA examination was provided in February 2013.

The record before the Board does not indicate any additional evidence, which is relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

I.  New and Material Evidence Claim

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for a left knee disability.

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for a left knee disability in February 1983 and the Veteran was notified of the decision in March 1983.  The rating decision was not appealed, and the Veteran did not submit documentation within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  In an August 2004 rating decision, the RO reopened the Veteran's claim for entitlement to service connection for a left knee disability, but again denied the claim on the merits.  The Veteran was notified of that decision in September 2004.  The rating decision was not appealed, and the Veteran did not submit documentation within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  Id.  

In a June 2008 rating decision, the RO declined to reopen the Veteran's claim for entitlement to service connection for a left knee disability.  The Veteran was notified of the decision that same month.  The rating decision was not appealed, and the Veteran did not submit documentation within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  Id.  

The August 2004 rating decision denied the Veteran's claim for entitlement to service connection for a left knee disability because the evidence did not show that his diagnosed left knee disorder was caused or aggravated by his active duty service or a service-connected disability.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the June 2008 rating decision addressing this basis.

In February 2010, the Veteran filed the current claim to reopen the issue of entitlement to service connection for a left knee disability.  In an August 2010 rating decision, the RO declined to reopen the Veteran's claim.  However, in a January 2011 statement of the case, the RO reopened the Veteran's claim and denied it on the merits.

Although the RO determined that new and material evidence was presented to reopen the claim of entitlement to service connection for a left knee disability, the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Since the June 2008 rating decision, evidence added to the claims file includes a January 2013 letter from the Veteran's VA physician which relates his current left knee disability to his service-connected right knee disability.  The Veteran's claim for service connection for a left knee disability was denied in August 2004 because the evidence did not show a link between his left knee disability and active duty service or a service-connected disability.  The January 2013 opinion is new because it was not of record at the time of the August 2004 rating decision.  It is material because it suggests a link between the Veteran's current left knee disability and his service-connected right knee disability.  Thus, as the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a left knee disability, the claim is reopened.

II.  Service Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Regulations provide that service connection may also be established for a disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d)

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a)-(b) (2014).  In order to establish service connection on a secondary, there must be evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disorder.  Id; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability that results from the aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A.  Left Knee Disability and Low Back Disability

The Veteran contends that he currently has a cleft knee disorder and low back disorder that can be attributed to his service-connected right knee disability.

The Veteran's service treatment records are negative for any complaints of or treatment for a left knee disability or a low back disability during service.  

VA treatment records from 2007 through 2013 reveal diagnoses of and treatment for left knee chondromalacia and degenerative disc disease of the lumbar spine with lumbar disc displacement.  An August 2007 MRI of the lumbar spine showed discogenic disease at L4-L5 and L5-S1 with disc desiccation and endplate change as well as posterior annual disc bulging and associated posterior osteophytes at L4-L5 and L5-S1 resulting in narrowing of the lateral recesses and neural foramen bilaterally at those levels.  An MRI of the knees, conducted in February 2010, revealed suspected chronic tear of the ACL and a small foci of articular cartilage loss.  February 2010 X-rays of the knees showed mild spurring at the insertion of both quadriceps tendons but normal overall joint structure with no evidence of significant osteoarthritis, fracture, dislocation, or increased fluid.  A June 2010 X-ray of the lumbar spine showed moderate degenerative disc disease and facet arthropathy at L4-L5.  An April 2011 treatment record notes the Veteran's complaints of knee pain and back pain.  The record indicates that X-rays showed early degenerative changes and a magnetic resonance imaging report (MRI) revealed areas of degenerative disease involving the medial femoral condyle, bilaterally, as well as some element of patellofemoral disease.

A June 2010 VA examination reflects diagnoses of left knee chondromalacia and degenerative disc disease of the lumbar spine.  After performing a physical examination and reviewing the evidence of record, the examiner diagnosed bilateral knee chondromalacia and degenerative disk disease of the lumbar spine.  The examiner opined that the Veteran's left knee disorder and low back disorder were not caused by or a result of his service-connected right knee disability, stating that the Veteran's left knee disorder "is not caused from falls it is caused by chondromalacia of the left knee which is unrelated to the right knee" and that his "low back pain is from degenerative disk disease and not caused or aggravated by falls or from his right knee chondromalacia."

A March 2012 VA treatment record notes that the Veteran compensated for his service-connected right knee disability "with other joints (left knee and low back) over the years [and] his left knee and back are now a chronic issue as a result of the original right knee injury."  A July 2012 VA treatment record states that the Veteran had degenerative joint disease in both knees, and that his "left knee djd is due in large part to compensation for pain/debility in [right] knee . . . ."  The opinion was stated by a VA physician.

In January 2013, the Veteran's treating VA physician submitted a letter in support of his claims, opining that the Veteran's service-connected right knee disability caused or contributed to his current left knee and lumbar spine disability.  The doctor noted that the Veteran had chronic pain in his knees and that he had degenerative disc disease of the lumbar spine with chronic pain.  The doctor explained that the Veteran's service-connected right knee disability caused him to shift weight off of his right knee which caused his lumbar spine to shift, causing malalignment and bulging with increased pain in the back and knees.

In February 2013, the Veteran underwent another VA examination.  The Veteran reported a 10 to 15 year history of left knee and back pain.  After performing a physical examination and reviewing the claims file, the VA examiner diagnosed degenerative disk disease of the lumbar spine and chondromalacia patella of the bilateral knees.  The examiner opined that the Veteran's left knee and lumbar spine disability were not caused or aggravated by his service-connected right knee disability.  The examiner explained that although degenerative lumbar spine disease was present, there was no arthritic changes in the left knee and there was "no evidence in the literature to suggest that his left knee or lumbar pain has been progressed beyond the natural progress of the disease of degenerative lumbar spine disease and chondromalacia" by his right knee disability, and that there was no evidence to suggest that the right knee injury caused a shift in the lumbar spine beyond the natural progression of lumbar disk disease.

After thorough consideration of the evidence of record, the Board concludes that service connection for left knee chondromalacia and degenerative disc disease of the lumbar spine is warranted.  There are current diagnoses of left knee chondromalacia and degenerative disc disease of the lumbar spine.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

In addition, the medical evidence of record is in equipoise as to whether the Veteran's current left knee chondromalacia and degenerative disc disease of the lumbar spine are related to his service-connected right knee disability.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. §§ 3.303; see Allen, 7 Vet. App. 439 (holding that secondary service connection requires that evidence is sufficient to show that the current disability was either caused or aggravated by a service-connected disability).  Specifically, although the June 2010 and February 2013 VA examiners concluded that the Veteran's left knee chondromalacia and degenerative disc disease of the lumbar spine were not related to his service-connected right knee disability, there are three opinions in the VA treatment records by the Veteran's treating physicians indicating that his left knee disability and lumbar spine disability are etiologically related to his service-connected right knee disability.  Although it is unclear from the opinions provided by the VA treating physicians were not whether the Veteran's claims file was reviewed, the negative opinions provided in June 2010 and February 2013 do not rely on any evidence in the claims file to support their opinions; thus, review of the claims file does not render those opinions more probative.  Additionally, all of the opinions of record provide supporting rationale for their conclusions.  Accordingly, the Board does not find any of the opinions more probative than the others.  Thus, the Board concludes that the evidence is at least in equipoise with regard to the issues of whether the Veteran's chondromalacia and degenerative disc disease of the lumbar spine are related to his service-connected right knee disability; therefore, with application of the benefit of the doubt doctrine, service connection for chondromalacia of the left knee and degenerative disc disease of the lumbar spine is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Hand Disability

The Veteran contends, in essence, that he has a current bilateral hand disorder, which was caused by falling, as a result of his service-connected right knee disability.

The Veteran's service treatment records are silent as to any complaints of or diagnoses of a bilateral hand disability, and the Veteran does not allege that he experienced any bilateral hand symptoms during service.

In June 2010, the Veteran underwent a VA examination.  The Veteran reported that he began experiencing bilateral hand pain in 2005 secondary to his falling and he underwent bilateral carpal tunnel releases.  X-rays of the hands were conducted, which revealed mild degenerative changes in the scaphoid trapezium joint of the right hand and minor osteophytic change in the trapezioschaphoid joint of the left hand.  The examiner diagnosed residuals of bilateral carpal tunnel syndrome.  After conducting a physical examination and reviewing the Veteran's claims file, the examiner opined that the Veteran's bilateral hand disability was not related to his service-connected right knee disability.  The examiner explained that the Veteran's bilateral hand pain was caused by his surgically released carpal tunnels, and the subsequent infection that he got in his left carpal tunnel that led to contractures of the flexor tendons.

VA treatment records from 2010 through 2014 reveal complaints of and treatment for numbness in the bilateral hands with findings of neuropathy.  January 2013 X-rays of the right upper extremity showed no fracture or dislocation of the right hand but mild degenerative changes in the STT joint.  X-ray of the left wrist was normal.

After a thorough review of the evidence of record, the Board concludes that service connection for a bilateral hand disorder is not warranted.  The evidence of record reflects diagnoses of residuals of bilateral carpal tunnel syndrome.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  The Veteran's service treatment records are negative for any complaints of or treatment for a bilateral hand disability during service.

Additionally, the competent evidence of record does not show that the Veteran's current bilateral hand disability is directly related to his active duty service.  As noted above, there is no evidence of bilateral hand symptoms during service and the Veteran has not alleged that his bilateral hand symptoms are related to his active duty service.  Thus, there is no evidence of record suggesting a direct link between the Veteran's bilateral hand disability and his active duty service.

Additionally, there is no evidence that the Veteran's bilateral hand disability is related to his service-connected right knee disability.  While the Veteran contends that his bilateral hand disability is related to falls caused by his right knee disability, there is no evidence that the Veteran's bilateral hand disability was caused by falls.  To the contrary, the June 2010 VA examiner opined that the Veteran's bilateral hand disability is the result of carpal tunnel syndrome, and is not related to falls.  38 C.F.R. § 3.310; see Allen, 7 Vet. App. 439 (holding that secondary service connection requires evidence sufficient to show the current disability was caused or aggravated by a service-connected disability).  

The Board acknowledges the Veteran's contentions that his bilateral hand disability is related to his service-connected right knee disorder.  Although the Veteran might sincerely believe that his bilateral hand disability is related to his right knee disorder, as a layperson, his statements are not competent evidence regarding the etiology of his bilateral hand disability.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  While the Veteran is competent to report symptoms capable of lay observation, he has not been shown to be competent to render an opinion as to the etiology of his bilateral hand disability, as such an opinion requires medical expertise which he is not shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Accordingly, as there is no competent evidence linking the Veteran's bilateral hand disorder to his service-connected right knee disability, service connection for a headache disorder is not warranted on a secondary basis.

As the evidence does not show that the Veteran's bilateral hand disability is related to his active duty service or to a service-connected disorder, service connection for a bilateral hand disability is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

III.  Entitlement to Automobile and Adaptive Equipment or Adaptive Equipment Only

Under 38 U.S.C.A. § 3902, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  A veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) The loss or permanent loss of use of one or both feet; or (ii) The loss or permanent loss of use of one or both hands; or (iii) The permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye.  See 38 U.S.C.A. § 3901(1)(A) (West 2014); see also 38 C.F.R. § 3.808(b) (2014). 

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  See 38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4). 

The term adaptive equipment means generally, that equipment which must be part of or added to a conveyance manufactured for sale to the general public to make it safe for use by the claimant and to assist him or her in meeting the applicable standards of licensure of the proper licensing authority.  See 38 C.F.R. § 3.808(e).  The regulation further provides that, with regard to automobiles and similar vehicles the term includes a basic automatic transmission as to a claimant who has lost or lost the use of a limb.  See 38 C.F.R. § 3.808(e)(1). 

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

Examples under 38 C.F.R. § 3.350(a)(2) of what constitutes loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 and 1/2 inches or more.  Complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve is also considered loss of use of a foot under 38 C.F.R. § 3.350(a)(2). 

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has defined ankylosis.  See Augustine v. Principi, 18 Vet. App. 505, 506 (2004), (defining ankylosis as the "immobility and consolidation of a joint." citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994)). 

Following a thorough review of the record in this case, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance, and adaptive equipment therefor, or for adaptive equipment only.  38 U.S.C.A. § 5017 (West 2014); 38 C.F.R. § 3.102 (2014).  In this regard, service connection is in effect for disabilities affecting the bilateral knees; service connection is not in effect for any other disability involving the Veteran's extremities.  In that regard, the evidence does not demonstrate service-connected disabilities showing loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye.  Additionally, the most recent VA examination of the knees, conducted in February 2013, shows that there was no ankylosis of either knee.  In that regard, physical examination demonstrated right and left knee flexion to 100 degrees with pain at 90 degrees and extension to 0 degrees without pain.  There is no evidence in the claims file suggesting that the Veteran has ankylosis of the knees.  As such, there is no basis for an award of a certificate for an automobile and/or for adaptive automobile equipment.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened.

Entitlement to service connection for a left knee disorder, diagnosed as left knee chondromalacia, is granted.

Entitlement to service connection for a low back disorder, diagnosed as degenerative disc disease of the lumbar spine, is granted.

Entitlement to service connection for a bilateral hand disorder is denied.

Automobile and adaptive equipment, or for adaptive equipment only, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


